                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


CURTIS W. JOHNSON,

                      Plaintiff,

               v.                                           Case No. 20-C-187

KEVIN A. CARR, CATHY A. JESS,
SCOTT M. ECKSTEIN, LORI ADAMS,
JAY VANLANEN, TODD HAMILTON,
CPT. JAMES ELLSINGER,
LT. REBECCA LENZ, SGT. COOK,
JOSHUA J. GOMM, COLIN FRUEHBRODT,
JAMIE ADKINS, ZAKARY KORPITA, and
NURSE JANE DOE #1,

                      Defendants.


                    DECISION AND ORDER GRANTING DEFENDANTS’
                         MOTION FOR SUMMARY JUDGMENT


       Plaintiff Curtis W. Johnson, who is serving a state prison sentence at Green Bay

Correctional Institution and representing himself, filed this action pursuant to 42 U.S.C. § 1983,

alleging that his civil rights were violated. This matter comes before the court on Defendants’

motion for summary judgment on exhaustion grounds. Though Johnson filed his own motion for

summary judgment on the merits, he did not respond to Defendants’ argument that this case must

be dismissed without prejudice based on Johnson’s failure to exhaust available administrative

remedies before filing this lawsuit. Before proceeding to the merits, the district court must

determine whether administrative remedies have been exhausted. See Pavey v. Conley, 544 F.3d

739, 742 (7th Cir. 2008). As a result, the court will consider whether Johnson exhausted his

administrative remedies as required by the Prison Litigation Reform Act (PLRA) before turning
to the merits of this action. For the reasons that follow, the court finds that Johnson has failed to

exhaust his administrative remedies. Therefore, Defendants’ motion for summary judgment will

be granted and the case will be dismissed without prejudice.

                                        BACKGROUND 1

       Johnson has been permitted to proceed on Eighth Amendment claims alleging that

(1) Defendants Gomm, Fruehbrodt, Adkins, Korpita, and Ellsinger deprived him of food in late

April and early May 2018 as punishment for smearing feces on his cell wall; (2) Defendants

Gomm and Fruehbrodt forced him to scrape the feces off the wall with his hands before giving

him food; (3) in late May 2018, Defendant Gomm told another inmate that he would deny Johnson

food, which caused Johnson to stab himself in the arm with a piece of metal when the other inmate

told him; (4) Defendants Cook, Lenz, Ellsinger, and an unidentified nurse delayed medical

treatment for his wound; (5) Defendants Jess, Eckstein, Adams, Van Lanen, and Hamilton ignored

the risk of harm from restricted-housing conditions and mistreatment by staff; and (6) Defendant

Carr is liable for these ongoing conditions. He has also been permitted to proceed on Fourteenth

Amendment equal protection claims against Defendants Gomm, Fruehbrodt, and Van Lanen

based on their alleged harassment of him because of his mental illness.

       Johnson filed four inmate complaints potentially related to this case. In GBCI-2018-

15962, Johnson complained that in July 2018, staff did not stop him from harming himself. This

inmate complaint was rejected because Johnson failed to cooperate with the investigation of the

complaint. Dkt. No. 44-2 at 2. Johnson did not appeal the rejection of the complaint. In GBCI-




1
  Because Johnson failed to respond to Defendants’ proposed findings of fact in accordance with
Civil L.R. 56, those facts are deemed admitted for the purposes of summary judgment. See Civil
L.R. 56(b)(4); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (“We have consistently held that
a failure to respond by the nonmovant as mandated by the local rules results in an admission.”).
                                                 2
2018-16127, Johnson complained that he did not receive proper medical attention from July 21

through July 23, 2018. The complaint was dismissed on the merits, and Johnson did not file an

appeal. Dkt. No. 44-3. In GBCI-2018-16128, Johnson complained that, on July 23, 2018, he was

not sent off-site for his injuries. The complaint was dismissed on the merits, and the appeal was

rejected for failing to meet the requirements of Wis. Admin. Code § DOC 310.09(2)(e), which

requires that appeals not exceed 500 words total and not exceed two pages. Dkt. No. 44-4. In

GBCI-2019-13351, Johnson complained of a delay in medical care on July 25, 2018. The

complaint was dismissed on the merits, and Johnson never filed an appeal. Dkt. No. 44-5.

Johnson did not file any other inmate complaints potentially related to his claims.

                                      LEGAL STANDARD

       Summary judgment is appropriate when the moving party shows that the is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The moving party has the burden of showing that there are no facts to support

the nonmoving party’s claim. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). All reasonable

inferences are construed in favor of the nonmoving party. Foley v. City of Lafayette, 359 F.3d

925, 928 (7th Cir. 2004). The party opposing the motion for summary judgment must “submit

evidentiary materials that set forth specific facts showing that there is a genuine issue for trial.”

Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). Summary judgment

is properly entered against a party “who fails to make a showing sufficient to establish the

existence of an element essential to the party’s case, and on which that party will bear the burden

of proof at trial.” Parent v. Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012) (internal

quotation marks omitted).




                                                 3
                                APPOINTMENT OF COUNSEL

       Before addressing the motion for summary judgment, the court will address Johnson’s

renewed motion for appointment of counsel. Johnson filed his first motion to recruit counsel on

February 19, 2020. The court denied the motion on February 21, 2020, finding that Johnson had

not made a reasonable attempt to recruit counsel on his own, that he failed to provide specific

evidence to support a finding that he lacks the competency to represent himself, and that the case

does not exceed Johnson’s capacity to represent himself. In Johnson’s renewed motion to recruit

counsel, filed on March 13, 2020, Johnson states that he is physically and intellectually disabled

and that recruiting counsel in this case would serve the interests of justice due to “GBCI’s

outrageous abuses of seriously mentally ill” inmates. Dkt. No. 62 at 1.

       Civil litigants do not have a constitutional or statutory right to have an attorney represent

them. Jackson v. Cty. of McLean, 953 F.2d 1070, 1071 (7th Cir. 1992) (“We begin with the

fundamental premise that indigent civil litigants have no constitutional or statutory right to be

represented by counsel in federal court.”). Even though civil litigants do not have a constitutional

or statutory right to appointed counsel, district courts have the discretion to recruit attorneys to

represent indigent litigants in appropriate cases pursuant to 28 U.S.C. § 1915(e)(1). As a threshold

matter, civil litigants must make a reasonable attempt to secure private counsel on their own.

Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007) (en banc). Once this threshold burden has been

met, the court must address the following question: “given the difficulty of the case, does the

plaintiff appear competent to litigate it himself?” Id. at 654–55 (citing Farmer v. Haas, 990 F.2d

319, 321–22 (7th Cir. 1993)).

       Again, Johnson has not demonstrated that he made reasonable efforts to secure private

counsel on his own, and his motion could be denied on this basis alone. But even if Johnson had



                                                 4
made a reasonable attempt to recruit counsel on his own, he has failed to demonstrate a need for

court-recruited counsel.    The legal standard for deciding motions to recruit counsel under

§ 1915(e)(1) in the Seventh Circuit requires the district court to recruit counsel if “the difficulty

of the case—both factually and legally—exceeds the particular plaintiff’s capacity as a layperson

to coherently present it to the judge or jury himself.” Id. at 655. The court must consider “both

the difficulty of the case and the pro se plaintiff’s competence to litigate it himself.” Id. at 649.

       In assessing whether a pro se plaintiff is competent to litigate his own case, Pruitt observed

that there are “no fixed requirements.” Id. at 655. A district court may consider “the plaintiff’s

literacy, communication skills, educational level, and litigation experience.” Id. Information

regarding “the plaintiff’s intellectual capacity and psychological history” is also relevant. Id.

Although Johnson claims he has a mental illness, he has revealed an ability to litigate on his own

behalf. His filings are neat, and he has been able to coherently present his claims and arguments

in this case. While Johnson may benefit from having an attorney, that is not the test. Instead, the

question is whether the plaintiff would be unable to coherently present the case to a judge or jury.

Johnson has not established that any physical or mental limitations interfere with his ability to

litigate this case. In short, there is nothing in the record to suggest that Johnson does not have the

same competence to represent himself as the vast number of other pro se litigants who cannot

afford to hire an attorney and are unable to convince one to take his case on a contingent fee basis.

       In addition, this case is not complex. Johnson is proceeding on claims that GBCI staff

denied him food for several days, humiliated him by forcing him to scrape feces off his wall with

his bare hands, goaded him into committing self-harm, and failed to promptly get him medical

assistance after he harmed himself. Aside from the merits of the case, the issue raised in

Defendants’ motion for summary judgment—Johnson’s failure to exhaust his administrative



                                                  5
remedies—does not present complex factual or legal issues. Exhaustion is a threshold issue that

is not unique to Johnson’s case. Therefore, the difficulty of the case does not exceed Johnson’s

capacity to represent himself.

       Finally, the fact that a plaintiff is currently serving a sentence for a crime ordinarily does

not entitle him to court-recruited counsel that a similarly situated person who is not incarcerated

would lack. It is important to note that pro bono resources are scarce in comparison to the number

of cases brought by prisoners. In this district, there were 523 pro se prisoner lawsuits filed in

2019. According to the Pro Se Staff Attorneys, the court was able to recruit only 33 attorneys to

handle prisoner cases pro bono during that same period of time. The Seventh Circuit recently

addressed the scarcity of pro bono resources in affirming a district court’s decision to not recruit

counsel:

       [I]n light of the scarcity of volunteer lawyers, the district court was entitled to view
       the needs of pro se litigants in the district as a whole and to exercise its discretion
       to determine which cases warranted the outlay of judicial resources in attempting
       to recruit counsel. . . . As the district court recognized here, almost any pro se
       litigant would be better off with a lawyer, but that reality is not sufficient to require
       the court to try to recruit one. In this case, the district court was entitled to conclude
       that, given the simplicity of Williams’s case “among a sea of people lacking
       counsel,” . . . it need not recruit counsel for Williams.

Williams v. Reyes, No. 19-1778, 2020 WL 435372, at *3 (7th Cir. Jan. 28, 2020). In short, a

district court must decide in each case whether a particular plaintiff should be the beneficiary of

the judicial resources required in attempting to recruit counsel and the limited resources of lawyers

who volunteer to take cases pro bono. See McCaa v. Hamilton, 893 F.3d 1027, 1036 (7th Cir.

2018) (Hamilton, J., concurring) (“[A] district judge who faces a case like McCaa’s must decide

whether this particular prisoner-plaintiff, among many deserving and not-so-deserving others,

should be the beneficiary of the limited resources of lawyers willing to respond to courts’ requests

under 28 U.S.C. § 1915(e)(1). In allocating those limited resources, a district judge should be

                                                  6
able to make an educated and experienced assessment of how promising the plaintiff’s case is,

with or without counsel.”). In light of Johnson’s abilities and the relatively straightforward nature

of motions for summary judgment based on a plaintiff’s failure to exhaust his administrative

remedies, the court concludes that this case does not warrant court-recruited counsel. For these

reasons, the court denies Johnson’s motion to recruit counsel. The court therefore turns to the

merits of Defendants’ motion for summary judgment.

                                           ANALYSIS

       Defendants assert that this case should be dismissed because Johnson failed to exhaust his

administrative remedies. The PLRA provides that a prisoner cannot assert a cause of action under

federal law “until such administrative remedies as are available are exhausted.” 42 U.S.C.

§ 1997e(a); see also Woodford v. Ngo, 548 U.S. 81, 93 (2006) (holding that the PLRA requires

proper exhaustion of administrative remedies). Exhaustion requires that a prisoner comply with

the rules applicable to the grievance process at the inmate’s institution. Pozo v. McCaughtry, 286

F.3d 1022, 1025 (7th Cir. 2002). A plaintiff’s failure to properly exhaust each step of the process

constitutes a failure to exhaust available administrative remedies. Id. The exhaustion requirement

“applies to all inmate suits about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or some other wrong.” Porter v.

Nussle, 534 U.S. 526, 532 (2002). The purpose of § 1997e(a) is to “permit the prison’s

administrative process to run its course before litigation begins.” Dole v. Chandler, 438 F.3d 804,

809 (7th Cir. 2006) (quoting Cannon v. Washington, 418 F.3d 714, 719 (7th Cir. 2005)); see also

Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

       Wisconsin has implemented the Inmate Complaint Review System (ICRS) under which

inmate grievances concerning prison conditions or the actions of prison officials are



                                                 7
“expeditiously raised, investigated, and decided.” Wis. Admin. Code § DOC 310.01. Under the

ICRS, an inmate must file a complaint with the institutional complaint examiner (ICE) within 14

calendar days after the events giving rise to the complaint occur, unless good cause exists to

excuse a delay. Id. § DOC 310.07(2). The ICE has the authority to return, investigate, or reject

the complaint. Id. § DOC 310.10. The inmate may appeal the rejection of the complaint to the

appropriate reviewing authority within 10 calendar days. Id. § DOC 310.10(10). The reviewing

authority shall make a decision within 15 days following receipt of the recommendation or appeal

of a rejected complaint. Id. § DOC 310.11(1). The reviewing authority’s decision is final. An

inmate may appeal the reviewing authority’s decision within 14 days after the date of the decision

by filing a typed or legibly printed request for review with the correction complaint examiner

(CCE). Id. § DOC 310.12(1). After reviewing an appeal, the CCE recommends a decision to the

Department of Corrections (DOC) Secretary, who adopts or rejects the recommendation. Id.

§§ DOC 310.12; DOC 310.13. The failure to properly exhaust each step of the grievance process

before filing a lawsuit constitutes a failure to exhaust administrative remedies. Pozo, 286 F.3d at

1025.

        Defendants maintain that Johnson failed to exhaust his available administrative remedies

because he did not pursue each step within the administrative process before filing his lawsuit.

Although Johnson filed institutional complaints that may be related to his claims, once the

complaints were denied or rejected, Johnson either completely failed to file an appeal or failed to

file an appeal that complied with the procedural requirements set forth in the Administrative Code.

See Woodford, 548 U.S. at 91 (“Proper exhaustion demands compliance with an agency’s

deadlines and other critical procedural rules because no adjudicative system can function

effectively without imposing some orderly structure on the course of its proceedings.”). In short,



                                                8
the court finds that Johnson did not complete the grievance process as required by § 1997e(a).

When the failure to exhaust is the prisoner’s fault, his claim must be dismissed. See Pavey v.

Conley, 544 F.3d 739, 742 (7th Cir. 2008). Accordingly, the court will grant Defendants’ motion

for summary judgment.

                                       CONCLUSION

       For these reasons, Defendants’ motion for summary judgment on exhaustion grounds

(Dkt. No. 41) is GRANTED. Johnson’s motion to appoint counsel (Dkt. No. 62) is DENIED.

Johnson’s motion for summary judgment (Dkt. No. 58), motions for an order for videos and

pictures (Dkt. Nos. 50, 57), and motion for an extension of time to obtain videos and pictures

(Dkt. No. 65) are DENIED as moot. This case is dismissed without prejudice based on Johnson’s

failure to exhaust his administrative remedies.    The Clerk is directed to enter judgment

accordingly.

       SO ORDERED at Green Bay, Wisconsin this 24th day of March, 2020.

                                                   s/ William C. Griesbach
                                                   William C. Griesbach, District Judge
                                                   United States District Court




                                              9
